W,0l4-ot


                                         Renee Magee
                                     JUDGE, 337™ DISTRICT COURT
                                 Harris County Criminal Justice Center
                                             1201 Franklin
                                         Houston, Texas 77002
                                             (713) 755-7746




                                                          April 14, 2015



Abel Acosta
                                                                        RECEIVED
                                                                       eOURT OFORMINAL APPEALS
Clerk, Court of Criminal Appeals
P.O. Box 12308, Capitol Station                                                   17 20*h
Austin, Texas 78711

Re: AGUILAR, CRISTIAN
                                                                         Absl Acosta, Clerk
CCA No. WR-82-014-01
Trial Court Case No. 1388321-A


Request for extension to file supplemental findings of fact

Dear Mr. Acosta,

        The 337th District Court is in receipt of the ORDER from the Court of Criminal Appeals
dated January 14, 2015.

        This court will respectfully request a 60-day extension from the April 14, 2015 deadline
to file its supplemental findings of fact in this case.

        This court has been working to prepare the supplemental findings of fact, however
requests this additional time to properly research and prepare a complete findings to submit to
the Court of Criminal Appeals.



                                                          Sincerely,




                                                          Renee Magee
                                                          Judge, 337th District Court
                                                          Harris County, Texas